       Case 2:16-md-02724-CMR Document 1639 Filed 12/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                            MDL 2724
PRICING ANTITRUST LITIGATION                              16-MD-2724

                                                          HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                                PRETRIAL ORDER NO. 151
                                 (SPECIAL MASTER FEES)


       AND NOW, this 23rd day of December 2020, upon consideration of the application for

fees and costs incurred by Special Master David Marion for the months of October and

November 2020, which was submitted to the Court and Liaison Counsel pursuant to Pretrial

Order No. 49, and finding that the work, fees and costs reflected thereon are “reasonably

necessary” for the fulfillment of the Special Master’s duties, and without objection from counsel,

it is hereby ORDERED that the application for fees and costs is APPROVED in full in the

amount of $24,720.23. Plaintiffs and Defendants shall each make payment of their respective

shares of the approved amount directly to the Special Master.

       It is so ORDERED.



                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe
                                                    ____________________
                                                    CYNTHIA M. RUFE, J.
